Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is in reply to papers filed on 3/5/21. Claims 1-20 are pending. Claims 1, 8, and 15 is/are independent.

Response to Amendment
This communication is in response to the amendment filed on 02/14/2022. The Examiner acknowledges amended claims 1-20. No claims have been cancelled or added. Claims 1-20 are pending and claims 1-20 are rejected.  Claims 1, 8, and 15 is/are independent. 

Response to Arguments
Applicant's arguments filed 02/14/2022 (see Remarks, pages 2-4) have been fully considered and they are not persuasive.
Regarding claim 1, applicant argues in the Remarks section on page 2, under the Claim Interpretation subsection, that:

Claim 8's limitation of "a register means to control the memory device and the buffer in accordance with address signals and command signals" has not been given interpretation under 112(f) despite including the term "means." In particular, Examiner likens the limitation to the "perforation means ... for tearing" in Cole v. Kimberley Clark (MPEP 2181). Applicant respectfully submits that the analogy does not follow. 
Unlike in Cole, in claim 8, the term "register" does not fully encompass the function "means to control the memory device and the buffer in accordance with address signals and command signals." The common definition of a "perforation" is a structure for tearing. Accordingly, in Cole, the term "means ... for tearing" did not functionally limit the term "perforation." In contrast, the word "register" is used in the integrated circuit arts as a general-purpose interface that includes address bits and data bits. Registers are used as interfaces in a large variety of IC applications, including peripherals, buffers, status busses, and processors. Unlike Cole, claim 8's term "means to control the memory device and the buffer ..." functionally limits the term "register" beyond its common usage as a general-purpose interface. Accordingly, the Cole reasoning fails to rebut the presumption of 112(f) applicability to the term "register means to control the memory device and the buffer .... 
In the event that Examiner is unpersuaded, Applicant respectfully request that this issue be held in abeyance until allowable subject matter is indicated. (MPEP 714.02; 

Examiner respectfully disagrees. Since the register means is used to store data, such as address signals and command signals, to facilitate the control of the memory device and buffer, there is sufficient structure recited based on the modifier term “register”. Paragraph 19 of the specification states that the register may be included in a memory module 120. Since memory is interpreted as hardware and the register is part of the memory, there is sufficient structure to perform the recited function of controlling the memory device and the buffer, i.e. by providing the register as storage serving as an interface to facilitate such control. Applicant’s arguments are therefore not persuasive and the claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant’s request that this issue be held in abeyance is denied as this is an issue of claim interpretation and not merely an objection or requirements to form.
Regarding claim 1, applicant argues in the Remarks section on page 3, 1st and 2nd paragraph, that:

Claims 15 and 19 are rejected under 35 USC 102(a)(1) as anticipated by Mihm (US 20080046737). Applicant respectfully traverses the rejection with respect to the claimed limitations of "encrypt the data and the authentication code and write the encrypted data and the authentication code to a memory device." 
Mihm does not anticipate the claims because Mihm does not encrypt and store an authentication code separate from the encrypted and stored data. Applicant agrees with Examiner that Mihm discusses its authentication procedure in para. 14 and w/ respect to Fig. 2. There, authentication is performed by comparing new hash value 114 and recovered original hash value 130. Accordingly, the new hash and the recovered original hash are the authentication codes of Mihm. However, neither of those hashes are stored with the encrypted data. The new hash value is not stored; instead, it is created by hash unit 112 using the [stored] protected 106, the [unstored] key 110, and the [unstored] hash function implemented by hash unit 112. Similarly, the recovered original hash value 130 is not stored; instead, it is created as an output of XOR 118 from the [unstored] memory line from MC 124 which is unencrypted from [stored] data address 1128, and [unstored] key110. Reviewing the last two sentences shows that the [unstored] key 110 is the authentication information (i.e., code) in common to the values used in authentication at block 132. In other words, the [stored] split value 122 is 

Examiner respectfully disagrees. Examiner submits that page 6 of the Office Action states that “[authentication code = split value]”. The split value, as disclosed in paragraph 18 of the Mihm et al. U.S. Publication 20080046737 (hereinafter “Mihm”) reference, is generated based on the new critical data value because the new split value is created by mixing a new hash value of the new critical data value with a selected data value (para. 18). The new critical data value discloses the received data. Furthermore, the new split value is encrypted at block 420 (para. 10, 12, 18), disclosing encrypt …..the authentication code as required by claim 15.  The new split value is then written in the non-volatile memory (para. 10, 12, 18), disclosing write… the authentication code as required by claim 15. Noted that the new critical data value is also encrypted and written in the non-volatile memory (para. 10, 11, 18), which discloses encrypt the data and write the encrypted data. Thus, the split value of Mihm para. 10, 12, 18 discloses the authentication code of claim 15.
Applicant appears to argue (page 3, 2nd paragraph) that the authentication code of claim 15 corresponds to the new hash and the recovered original hash as described in para. 14. However, the Office Action did not allege that the new hash and the recovered original hash as described in para. 14 discloses the authentication code of claim 15, and therefore whether the new hash and the recovered original hash are stored or not does not affect the mapping of the claimed limitations to the disclosure as set forth in the Office Action. It is the split value that discloses the authentication code of claim 15. Applicant has also admitted, in the Remarks on page 3, 2nd paragraph, that the split value 122 is stored (“the [stored] split value 122 is authenticated”). Therefore, the limitations of claim 15 reads on the disclosure of Mihm.
Accordingly, Applicant's arguments are unpersuasive.  Examiner has considered Applicant's remarks to the extent that they may be applicable to the remaining claims (e.g., mutatis mutandis.
Regarding applicant’s arguments with respect to dependent claims 2-7, 9-14, and 16-20, the respective dependent claims are rejected for the same reasons as the respective independent claims 
Applicant's arguments/amendments have been fully considered, but are not persuasive. Note that this action is made FINAL. See MPEP § 706.07(a).

	


	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a register means to control the memory device and the buffer in accordance with address signals and command signals  in claim 8.
Cole v. Kimberly-Clark Corp., 102 F.3d 524, 531, 41 USPQ2d 1001, 1006 (Fed. Cir. 1996) (holding "perforation means…for tearing" does not invoke 35 U.S.C. 112, sixth paragraph, because the claim describes the structure supporting the tearing function (i.e., perforation)).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mihm et al. U.S. Publication 20080046737 (hereinafter “Mihm”)
As per claim 15, Mihm discloses A method for a memory controller, the method comprising:
(See Mihm Para. 
 [0017] FIG. 4 is a flow chart of a method for securely storing data
Para. 10 [a secure memory system = memory controller; in figure 1 or figure 2, system 100= memory controller]
)

receive data, 
(See Mihm Para. [0017]
an initialization process 404 retrieves [receive data ]…… the critical data value from non-volatile memory storage. 
Para. [0018]
receive data ]
)

generate authentication code based on the received data,
encrypt the data and the authentication code, and
(See Mihm Para. [0018] [authentication code= split value]
When a change to the critical data value occurs [receive data ]as part of the normal operation of the device (for example if the critical value was a counter and it was incremented by one count) decision block 410 branches to block 412 that overwrites the previous critical data value with the new value in the RAM buffer. At block 414 the new critical data value is encrypted [encrypt the data]and overwrites the previous value in non-volatile memory. A new hash value is calculated at block 416 for the new critical data value. The new hash is mixed with the selected data value in block 418 to create a new split value[ generate an authentication code based on the received data]. The values may be mixed using an XOR operation for example. At block 420 the new split value is encrypted[encrypt…..authentication code, ] and placed in the non-volatile memory by overwriting the previous value.
[See also para. 12 hashing the critical data value, generating split value based on the hash value, and encrypting the split value]
[See also para. 10 split value and 1st data value encrypted]
)

write the encrypted data and authentication code to a memory device. 
 (See Mihm Para. [0010]
The address, split value and first data value are encrypted and stored in the memory.
 [0012]
both the encrypted split value 122 and the encrypted address 128 are stored in the non-volatile memory 104,
[See also para. 11 storing, in a non-volatile memory 104, the protected value 106 which is an encrypted value generated by encrypting the critical value 102]
[The split value, as disclosed in paragraph 18 of the Mihm reference, is generated based on the new critical data value because the new split value is created by mixing a new hash value of the new critical data value with a selected data value (para. 18). The new critical data value discloses the received data. Furthermore, the new split value is encrypted at block 420 (para. 10, 12, 18), disclosing encrypt …..the authentication code as required by claim 15.  The new split value is then written in the non-volatile memory (para. 10, 12, 18), disclosing write… the authentication code as required by claim 15. Noted that the new critical data value is also encrypted and written in the non-volatile memory (para. 10, 11, 18), which discloses encrypt the data and write the encrypted data. Thus, the split value of Mihm para. 10, 12, 18 discloses the authentication code of claim 15.]
)

As per claim 19, the rejection of claim 15 is incorporated herein. 
Mihm discloses 
read encrypted further data and further authentication code from the memory device; decrypt the encrypted further data and further authentication code; and verify the further data according to the further authentication code.  
(See Mihm Para. [0014]
FIG. 2 is a block diagram of a system for secure recovery of the critical data value (or other protected data value) consistent with certain aspects of the invention. Referring to FIG. 2, to detect tampering of the non-volatile memory, the encrypted split value 122 is read from the non-volatile memory 104 and decrypted, in the encryption and decryption unit 108, to recover the split value 120. ……… (un-mix) the split value 120 to recover the original hash value 130 of the critical data value 102. The encrypted critical data value 106 is read from the non-volatile memory 104 and decrypted in the encryption and decryption unit 108 to produce value 102. The value 102 is used by the hash unit 112 to create a new hash 114. This new hash value 114 is compared with the recovered original hash value 130[verify the further data according to the further authentication code.  ] in comparison logic unit 132. If the values match, the line 134 is asserted to indicate the recovered value 102 can be trusted. )


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

	
Claims 1, 2, 4, 6, 8-9, 11, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihm  in view of Furuhashi et al. U.S. Patent No. 5548599 (hereinafter “Furuhashi”).
As per claim 1, Mihm discloses A memory system comprising:
a memory device to store data; a buffer to buffer the data; 
(See Mihm Para. 
para. 10 [a secure memory system ]
[0017]
The randomly selected data value and the critical data value may be placed in a buffer in random access memory (RAM)[ a memory device to store data; a buffer to buffer the data;], 
)
a memory controller to
receive data, 
(See Mihm 
Para. 10 [a secure memory system = memory controller; in figure 1 or figure 2, system 100= memory controller]
Mihm Para. [0017]
an initialization process 404 retrieves [receive data ]…… the critical data value from non-volatile memory storage. 

When a change to the critical data value occurs [receive data; data= critical data value ]
)

generate an authentication code based on the received data,
encrypt the data and the authentication code, and
 (See Mihm 
Para. [0018] [authentication code= split value]
When a change to the critical data value occurs [receive data ]as part of the normal operation of the device (for example if the critical value was a counter and it was incremented by one count) decision block 410 branches to block 412 that overwrites the previous critical data value with the new value in the RAM buffer. At block 414 the new critical data value is encrypted [encrypt the data]and overwrites the previous value in non-volatile memory. A new hash value is calculated at block 416 for the new critical data value. The new hash is mixed with the selected data value in block 418 to create a new split value[ generate an authentication code based on the received data]. The values may be mixed using an XOR operation for example. At block 420 the new split value is encrypted[encrypt…..authentication code, ] and placed in the non-volatile memory by overwriting the previous value. The hash value is then deleted from RAM memory by block 422.
[See also para. 12 hashing the critical data value, generating split value based on the hash value, and encrypting the split value]
[See also para. 10 split value and 1st data value encrypted]
)

write the encrypted data and authentication code to the memory device. 
 (See Mihm Para. [0010]

 [0012]
a split value 120 that is encrypted in encryption unit 108 and stored as an encrypted split value 122. ……..Once both the encrypted split value 122 and the encrypted address 128 are stored in the non-volatile memory 104,
[See also para. 11 storing the protected value 106 which is an encrypted value generated by encrypting the critical value 102]
)

	However, Mihm does not expressly disclose 
a register to control the memory device and the buffer in accordance with address signals and command signals;
provide the address signals and the command signals to the register,

Furuhashi discloses  
a register to control the memory device and the buffer in accordance with address signals and command signals;
provide the address signals and the command signals to the register,
(See Furuhashi 
7:26-34 All the command data for controlling the floppy disk apparatus[control the memory device] are afforded to the command register 23 such that the respective basic functions are enabled when the corresponding bits are set to "1". The microprogram controller 12a interprets or construes the contents of the 1-byte command data afforded to the command register 23 at the host computer 1 to cause the instruction execute section 12b to carry out [control the memory device] the data erasure, recording or reproduction automatically and in a prescribed order.
specified at the parameter register 24.
10:1-8 When accessing the buffer memory 2 from the host computer 1 to effect data transfer for writing or reading data, the memory management unit 17 is previously supplied with data indicating the transfer start address data and the number of the transferred data from the host computer 1. The unit 17 also has transfer start address data and data number data stored in the start address register 30 and the data number register 31, respectively
Furuhashi 8:64-9:12 The first byte or register 24a of the parameter register assembly 24 is used as the physical sector address accompanied by the reading/writing/erasure operation …………. When the write/erase combinational command is afforded to the command register 23, …… the microprogram control section 12a causes the index signals to be written
Furuhashi 9:52-9:56 The memory management unit 17 is composed of a start address register 30 for previously storing data indicating the access start address when an access is had to the buffer memory 2 [control,,, buffer] from the host computer 1 to effect data transfer to write or read data, that is, the transfer start address data. 
Furuhashi 10:5-7 unit 17 also has transfer start address data …… stored in the start address register 30 
Furuhashi 11:36-37 command data supplied from the host computer 1 to the command register 23. 
[The register of claim 1 is disclosed by the combination of the command register 23 and either the start address register 30 or the parameter register 24]
These five kinds of registers are selected at the control decoder 20 by 6-bit data,
[register of claim 1 can also be disclosed by the combination of all the registers shown in table 1; The Furuhashi host computer 1 provides the address and command to register;]
TABLE 1                                                     
______________________________________                                    
1     0      1     1    1    0     rest system                            
1     0      0     0    0    1     read status register                   
1     0      0     0    1    0     write command register                 
1     0      0     1    0    1     read parameter register                
1     0      0     1    1    0     write parameter register    
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mihm with the technique for using one or more registers to store the address of memory to be accessed and the command to be performed of Furuhashi to include 
a register to control the memory device and the buffer in accordance with address signals and command signals;
provide the address signals and the command signals to the register,
One of ordinary skill in the art would have made this modification to improve the ability of the system to use a buffer for storing data accessed according to the registers. The system (e.g. system 100) of the primary reference can be modified to include the registers as taught in the Furuhashi reference and to store the address to be accessed and the command in the register.


As per claim 2, the rejection of claim 1 is incorporated herein. 
Mihm discloses
write the encrypted data and authentication code to the memory device.  
 (See Mihm Para. [0010]
The address, split value and first data value are encrypted and stored in the memory.
Mihm [0012]
a split value 120 that is encrypted in encryption unit 108 and stored as an encrypted split value 122. ……..Once both the encrypted split value 122 and the encrypted address 128 are stored in the non-volatile memory 104,
[See also para. 11 storing the protected value 106 which is an encrypted value generated by encrypting the critical value 102]
)
However, Mihm does not expressly disclosegenerate an error correction code for the encrypted data and the authentication code; and write the encrypted data and authentication code, and the error correction code, to the memory device.  
Furuhashi discloses a technique for generating a parity code for data written to the memory storage, and writing the parity code to the memory storage 
(See 
Furuhashi 3:67-4:9 (19) The data written into the buffer memory 2 are subjected to an encoding processing shown in FIG. 6, that is, the formation and annexation of the C.sub.2 and C.sub.1 parity codes[error correction code = parity code] , by an error correction processor 13 having the encoding and decoding functions. The encoded output from the buffer memory 2 is supplied to a modulating circuit 14, where it is subjected to a processing, such as o be recorded on a floppy disk 5.
Furuhashi 10:41-10:43……The C.sub.2 and C.sub.1 parity codes are written in the 4.times.128 byte areas adjacent to the area where the coding data are written 
14:47-14:58 (102). The error correcting processor 13 generates the error correcting parity codes on the data transferred from the host computer 1 to the buffer memory 11. ……..while data are recorded by a recording/reproducing head. 
[4:20-4:31 clarifies clear that the parity codes are read back from the floppy disk and used later to verify that the data has no integrity issues]
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mihm with the technique for generating and storing a parity code for data written to a memory storage of Furuhashi to include generate an error correction code for the encrypted data and the authentication code; and write the encrypted data and authentication code, and the error correction code, to the memory device.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to provide parity codes for the data stored in memory storage. The system (e.g., system 100) of the primary reference can be modified to generate parity codes for data written to memory, such as the hash code and the data being hashed, and storing the parity code with the hash data and the data being hashed on the memory storage.

As per claim 4, the rejection of claim 1 is incorporated herein. 
Mihm discloses wherein, to generate the authentication code based on the received data, the memory controller is further to: hash the data.  
(See Mihm Para. [0018]

[See also para. 10 hash value] 
)

As per claim 6, the rejection of claim 1 is incorporated herein. 
The combined teaching of Mihm and Furuhashi discloses 
read encrypted further data and further authentication code from the memory device; decrypt the encrypted further data and further authentication code; and verify the further data according to the further authentication code.  
(See Mihm Para. [0014]
FIG. 2 is a block diagram of a system for secure recovery of the critical data value (or other protected data value) consistent with certain aspects of the invention. Referring to FIG. 2, to detect tampering of the non-volatile memory, the encrypted split value 122 is read from the non-volatile memory 104 and decrypted, in the encryption and decryption unit 108, to recover the split value 120. ……… (un-mix) the split value 120 to recover the original hash value 130 of the critical data value 102. The encrypted critical data value 106 is read from the non-volatile memory 104 and decrypted in the encryption and decryption unit 108 to produce value 102. The value 102 is used by the hash unit 112 to create a new hash 114. This new hash value 114 is compared with the recovered original hash value 130[verify the further data according to the further authentication code.  ] in comparison logic unit 132. If the values match, the line 134 is asserted to indicate the recovered value 102 can be trusted. This is indicated in FIG. 2 be the switch 136 activated by the assert line 134.
)

As per claim 8, the claim(s) is/are directed to a system with limitations which correspond to limitations of claim 1, and is/are rejected for the reasons detailed with respect to claim 1. storage to store data, a register means, and logic to perform the various functions   
Mihm discloses storage to store data   
(See Mihm Para. 
para. 10 [a secure memory system ]
[0017]
The randomly selected data value and the critical data value may be placed in a buffer in random access memory (RAM)[ storage to store data]
)
logic to perform the various functions
(See Mihm Para. 
[0022] Special purpose hardware and/or dedicated processors, general purpose computers, microprocessor based computers, digital signal processors, microcontrollers, dedicated processors, custom circuits, ASICS and/or dedicated hard wired logic may be used to construct alternative equivalent embodiments of the present invention.
)

[see rejection of claim 1 for the rejection of the remaining limitations of claim 8]
	However, Mihm does not expressly disclose 
a register means to control the memory device and the buffer in accordance with address signals and command signals;
Furuhashi discloses  a register means  to control the memory device and the buffer in accordance with address signals and command signals;
[register means is rejected in the same manner as register for claim 1 and remainder of claim 8 is analogous to claim 1 and rejected in the same manner as claim 1]

a register means  to control the memory device and the buffer in accordance with address signals and command signals;
As per claim 9, the claim(s) is/are directed to a system with limitations which correspond to limitations of claim 2, and is/are rejected for the reasons detailed with respect to claim 2.
As per claim 11, the claim(s) is/are directed to a system with limitations which correspond to limitations of claim 4, and is/are rejected for the reasons detailed with respect to claim 4.
As per claim 13, the claim(s) is/are directed to a system with limitations which correspond to limitations of claim 6, and is/are rejected for the reasons detailed with respect to claim 6.
As per claim 16, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 2, and is/are rejected for the reasons detailed with respect to claim 2.  


Claims 5, 12, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihm in view of Furuhashi, further in view of Chew et al. U.S. Publication 20100083039 (hereinafter “Chew”).
As per claim 5, the rejection of claim 1 is incorporated herein. 
Mihm in view of Furuhashi discloses encrypt the data, the authentication code; and write the encrypted data, authentication code, to the memory device.  (see rejection of claim 1)
	However, the combination of Mihm and Furuhashi does not expressly disclose 
receive a checksum for the received data; encrypt the data, the authentication code, and the checksum; and write the encrypted data, authentication code, and checksum to the memory device.  
Chew discloses
receive a checksum for the received data; encrypt the checksum; and write the checksum to the memory device.   
(See Chew Para. [0002] In one conventional RAID arrangement, a user data block and associated parity information are encrypted (using a uniform encryption scheme) and striped across all of the disks in the RAID. 
[0024] may access, in accordance at least in part with the at least one request 52, an encryption and/or parity information (PI) [checksum] associated with the data 55 in storage 28. In this embodiment, this encryption may comprise an encryption of at least one portion of the data 55 and/or PI [encrypting the parity information = encrypt the authentication code] associated with the data 55. This PI may be generated based at least in part upon the data 55, ……. This encryption may be stored in encrypted disk stripes in storage 28 
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mihm and 
receive a checksum for the received data; encrypt the data, the authentication code, and the checksum; and write the encrypted data, authentication code, and checksum to the memory device.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to store encrypted parity value so that the data integrity can be confirmed using the parity value and malicious 3rd parties cannot read the encrypted data or encrypted parity values. The system (e.g. system 100) of the primary reference can be modified to generate the parity value for the data to be stored, encrypt the data to be stored, the hash value, and the parity value, and write the encrypted values to storage, as taught in the Chew reference.
As per claim 12, the claim(s) is/are directed to a system with limitations which correspond to limitations of claim 5, and is/are rejected for the reasons detailed with respect to claim 5.
As per claim 18, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 5 and is/are rejected for the reasons detailed with respect to claim 5.  

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihm in view of Furuhashi, further in view of Pornin, Cryptography Stack Exchange, ”Should we MAC-then-encrypt or encrypt-then-MAC?”, https://crypto.stackexchange.com/questions/202/should-we-mac-then-encrypt-or-encrypt-then-mac (2011) (hereinafter “Pornin”).
As per claim 3, the rejection of claim 1 is incorporated herein. 
	However, the combination of Mihm and Furuhashi does not expressly disclose 
concatenate the data and the authentication code prior to encrypting the data and the authentication code.  
Pornin discloses computing a Mac on clear text, appending it to the data, and encrypting the whole
(See Pornin page 1 MAC-then-Encrypt: Compute the MAC on the cleartext, append it to the data, and then encrypt the whole? (That's what TLS does)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mihm and Furuhashi with the technique for computing a MAC on clear text data, appending the MAC to the data, and encrypting the appended MAC and data of Pornin to include 
concatenate the data and the authentication code prior to encrypting the data and the authentication code.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to concatenate the data with the hash value before encryption. The system (e.g. system 100) of the primary reference can be modified to concatenate the data with the split value before encryption of the concatenated data, to protect the data and split value from malicious third parties, as taught in the Pornin reference. 

As per claim 17, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 3, and is/are rejected for the reasons detailed with respect to claim 3.  


Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihm in view of Furuhashi, further in view of Pappachan et al. U.S. Publication 20170364689 (hereinafter “Pappachan”), further in view of Shi et al. U.S. Publication 20190261168 (hereinafter “Shi”).
As per claim 7, the rejection of claim 6 is incorporated herein. 
Mihm discloses the encrypted further data and further authentication code; 
(See rejection of claim 6)
	However, the combination of Mihm and Furuhashi does not expressly disclose 
read, from the memory device, an error correction code for the encrypted further data and further authentication code; and
 check the encrypted further data and further authentication code, according to the error correction code, prior to decrypting the encrypted further data and further authentication code.  
Pappachan discloses a technique for reading, from memory storage, a MAC code generated for a hash and other value
 (See Pappachan Para. 
[0042] In block 404, the security engine 136 verifies the stored MAC over the stored manifest hash and the stored counter value. The security engine 136 reads the stored MAC, the stored manifest hash, and the stored counter value from the non-volatile storage 210.

).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mihm and Furuhashi with the technique for reading a MAC code generated for a hash and other value of Pappachan to include 
read, from the memory device, an error correction code for the encrypted further data and further authentication code; 
One of ordinary skill in the art would have made this modification to improve the ability of the system to obtain a code for detecting integrity errors with the data and split value of the primary reference. The system (e.g., system 100) of the primary reference can be modified to obtain a MAC code for the data and split value.

However, the combination of Mihm, Furuhashi, and Pappachan does not expressly disclose 
check the encrypted further data and further authentication code, according to the error correction code, prior to decrypting the encrypted further data and further authentication code.  
Shi discloses 
verifying encrypted data using a MAC code prior to decrypting the encrypted data 
(See Shi Para. [0076]. If the MAC is successfully verified, device 110 will proceed to decrypt the encrypted configuration data else device 110 will discard the message and its contents. Once the MAC has been successfully verified, device 110 will then decrypt the encrypted configuration data 

)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mihm, Furuhashi, and Pappachan with the technique for verifying the integrity of encrypted data using a MAC code before decrypting the encrypted data of Shi to include 
check the encrypted further data and further authentication code, according to the error correction code, prior to decrypting the encrypted further data and further authentication code.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to verify the integrity of the encrypted split value using a MAC value before decrypting the encrypted split value. The system of the primary reference can be modified to use a MAC value to check the integrity of the encrypted split value.
As per claim 14, the claim(s) is/are directed to a system with limitations which correspond to limitations of claim 7, and is/are rejected for the reasons detailed with respect to claim 7.
As per claim 20, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 7, and is/are rejected for the reasons detailed with respect to claim 7.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is (571)272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                                                                                                                                                                        
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494